DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (JP 2014-126299 A) in view of Freeman et al. (U.S. Patent Application Publication 2018/0088581).
Regarding claim 1, Nagaoka et al. discloses a laser machine (Figs. 1A and 1B) comprising: a flying body configured to float and move in a space (Figs. 1A and 1B; paragraph [0035] – the unmanned repeater used in the laser irradiation system 10A according to the present embodiment is an unmanned flying body (unmanned aerial vehicle, UAV) – these unmanned repeaters are flight-controlled by communicating with the irradiator 11 and relay the laser beam emitted from the irradiator 11 to the target 40); 5a machining head mounted on the flying body and configured to radiate a laser beam (Figs. 1A, 1B, 3(a), 3(b), and 5(a); paragraph [0037] – as shown in Fig. 1B, the irradiation repeater 21 is an unmanned repeater that directly irradiates the target 40 with the laser beam, and as shown in Fig. 3(a) – as it has the body part 210, the control actuator section (steering part) 220, the communication part 230, and the laser head 240, and is further shown in Fig. 5(a) – in addition to those components, it has a propulsion section 211, a camera unit 212, a control part 213, and a high precision sensor part 214 in the body part 210; paragraph [0050] – as shown in Fig. 3(b), the laser head 240 provided by the irradiation repeater 21 is connected to the optical fiber 30 via a side optical fiber connector 243, and has a laser beam emitting portion 244 below); a position/posture detector configured to detect a position and a posture of the machining head with respect to a machining object (Figs. 1A, 1B, 3(a), 3(b), and 5(a); paragraph [0037] – as shown in Fig. 1B, the irradiation repeater 21 is an unmanned repeater that directly irradiates the target 40 with the laser beam, and as shown in Fig. 3(a) – as it has the body part 210, the control actuator section (steering part) 220, the communication part 230, and the laser head 240, and is further shown in Fig. 5(a) – in addition to those components, it has a propulsion section 211, a camera unit 212, a control part 213, and a high precision sensor part 214 in the body part 210; paragraph [0043] – the camera unit 212 is attached below the main body unit 210 and captures a ground image from between the steering units 220 under the control of the control unit 213 – the captured image is transmitted to the irradiator 11 via the communication unit 230 and display on the display unit 106 of the irradiator 11 (see the display unit 106 in Figs. 1A and 1B) – further, the image captured by the camera unit 212 can also be used for flight control by the control unit 213 – the camera unit 212 may be configured to capture a visible image, may be configured to capture an infrared image, or may be configured to capture both images; paragraph [0047] – in addition, the irradiation repeater 21 can use image information captured by the camera unit 212 in addition to the measurement value from the high-precision sensor unit 214 when performing relatively high-precision operation control – thereby, while being able to grasp, ascertain the flight position, etc. with respect to the target 40 with high precision, the relative position between other unmanned repeaters (fiber holding, maintenance repeater 22) can be confirmed with high precision – in other words, in the irradiation repeater 21, the camera unit 212 can be used as a position checker together with the high-precision sensor unit 214); 10a radiation position changer configured to change a radiation position of a laser beam radiated from the machining head on a basis of the position and the posture of the machining head detected by the position/posture detector (paragraph [0067] – in response to the aiming command, the control unit 213 of the irradiation repeater 21 controls the attitude of the own device based on information acquired from the high-precision sensor unit 214 and the camera unit 212 (position checker) – note that an operator may directly input a control command to the irradiation relay device 21 from the input unit 105 of the irradiation device 11 – in this state, the irradiation repeater 21 finely adjusts the position and posture so that the target laser 40 is irradiated with the guide laser GL while irradiating the guide laser GL toward the ground); and 15a laser oscillator configured to supply the laser beam to the machining head (Figs. 1A and 1B; paragraph [0024] – as shown in Figs. 1A and 1B, a laser irradiation system 10A according to Embodiment 1 of the present invention includes an irradiation machine 11 (laser oscillator) mounted on a vehicle 12, and an irradiation relay machine 21 that is an unmanned relay machine – and a fiber holding repeater 22 and an optical fiber 30 connected between the irradiator 11 and the unmanned repeater).  However, Nagaoka et al. fails to explicitly disclose change a radiation position of a laser beam, in order to maintain irradiation of the laser beam on a targeted position or contour of the machining object even when at least one of the position and the posture of the flying body varies.
Referring to the Freeman et al. reference, Freeman et al. discloses a flying body comprising: a laser beam; and changing a radiation position of a laser beam, in order to maintain irradiation of the laser beam on a targeted position or contour of the machining object even when at least one of the position and the posture of the flying body varies (paragraph [0032] – the designator unit 110 is configured to, by the way of control from the central controller 102, emit a laser onto a surface of an object of interest and thereby illuminate that surface (e.g., a target of interest) continuously irrespective of the position or orientation of the UAV 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had changed a radiation position of a laser beam, in order to maintain irradiation of the laser beam on a targeted position or contour of the machining object even when at least one of the position and the posture of the flying body varies as disclosed by Freeman et al. in the device disclosed by Nagaoka et al. in order to allow the laser beam to remain focused on the object.  While the laser beam of the Freeman et al. reference is being used for a different idea, Freeman et al. still discloses the idea of maintaining the laser beam on the targeted position/object even when at least one of the position and the posture of the flying body varies, which can be applied to the laser beam disclosed in the Nagaoka et al. reference.
Regarding claim 2, Nagaoka et al. in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the position/posture detector includes an imaging device mounted on the flying body and an image processor 20configured to process an image taken by the imaging device (Nagaoka et al.: Figs. 1A, 1B, 3(a), 3(b), and 5(a); paragraph [0037] – as shown in Fig. 1B, the irradiation repeater 21 is an unmanned repeater that directly irradiates the target 40 with the laser beam, and as shown in Fig. 3(a) – as it has the body part 210, the control actuator section (steering part) 220, the communication part 230, and the laser head 240, and is further shown in Fig. 5(a) – in addition to those components, it has a propulsion section 211, a camera unit 212, a control part 213, and a high precision sensor part 214 in the body part 210; paragraph [0043] – the camera unit 212 is attached below the main body unit 210 and captures a ground image from between the steering units 220 under the control of the control unit 213 – the captured image is transmitted to the irradiator 11 via the communication unit 230 and display on the display unit 106 of the irradiator 11 (see the display unit 106 in Figs. 1A and 1B) – further, the image captured by the camera unit 212 can also be used for flight control by the control unit 213 – the camera unit 212 may be configured to capture a visible image, may be configured to capture an infrared image, or may be configured to capture both images; paragraph [0047] – in addition, the irradiation repeater 21 can use image information captured by the camera unit 212 in addition to the measurement value from the high-precision sensor unit 214 when performing relatively high-precision operation control – thereby, while being able to grasp, ascertain the flight position, etc. with respect to the target 40 with high precision, the relative position between other unmanned repeaters (fiber holding, maintenance repeater 22) can be confirmed with high precision – in other words, in the irradiation repeater 21, the camera unit 212 can be used as a position checker together with the high-precision sensor unit 214).  
Regarding claim 3, Nagaoka et al. in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the machining head includes a laser scanner (Nagaoka et al.: paragraph [0002] -since laser beams have characteristics such as excellent directivity, excellent convergence, high energy density, and constant wavelength maintenance, they have been used for various purposes such as measurement analysis applications, medical applications, material processing applications, and information communication applications; paragraph [0068] – note that the predetermined conditions set in advance with respect to laser beam irradiation include various conditions depending on the purpose of laser beam irradiation). 
Regarding claim 4, Nagaoka et al. in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claims 1 and 3 including that wherein the laser 25scanner includes a galvano mechanism including a plurality of mirrors (Nagaoka et al.: paragraph [0004] – a laser beam irradiation system capable of irradiating a target outside the visual range with a laser beam – this system is composed of a laser beam irradiator and a laser beam repeater – the laser beam repeater communicates with the laser beam irradiator, a target tracking device that tracks a target, and a laser – a reflector with a drive mechanism for reflecting the beam toward the target, a reflector drive control device for controlling the drive of the reflector, the position information of the laser beam irradiator for driving the reflector, and the target and an information analysis device for analyzing tracking information and the like; the reflectors can be changed accordingly).  
Regarding claim 7, Nagaoka et al. in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the laser 35oscillator is connected to the machining head through an optical fiber (Nagaoka et al.: Figs. 1A and 1B; paragraph [0024] – as shown in Figs. 1A and 1B, a laser irradiation system 10A according to Embodiment 1 of the present invention includes an irradiation machine 11 (laser oscillator) mounted on a vehicle 12, and an irradiation relay machine 21 that is an unmanned relay machine – and a fiber holding repeater 22 and an optical fiber 30 connected between the irradiator 11 and the unmanned repeater).  
Regarding claim 8, Nagaoka et al. in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claims 1 and 7 including that wherein the laser machine includes a plurality of the flying bodies, and the optical fiber is provided with a fiber switcher (Nagaoka et al.: paragraph [0084] – the fiber holding relay 22 provided in the laser radiation system 10A is not limited to two as shown in Figs. 1A and 1B or Figs 8A and 8B – however, it may be three or more – further, two or more irradiation repeaters 21 may be used as long as a plurality of optical fibers 30 can be extended from the irradiation unit 11; when more than one irradiation repeaters 21 are used, a fiber switcher would be required).  
Claims 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. in view of in view of Freeman et al. as applied to claim 1 above, and further in view of Dufour et al. (EP 3 093 616 A1).
Regarding claim 5, Nagaoka et al. in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to explicitly disclose wherein the radiation position changer is composed of at least one additional shaft attached to the machining head.  
Referring to the Dufour et al. reference, Dufour et al. discloses a laser machine comprising: a flying body capable of floating and moving in space (Fig. 1; paragraph [0041] – as represented on figure 1, the system 10 includes a flying device 12, depicted in this embodiment as a drone, carrying a marking means 22); a machining head mounted on the flying body and configured to radiate a laser beam (Fig. 1; paragraph [0030] – advantageously, the beam generation module comprises a laser beam generator; paragraph [0049] – the laser device is intended to generate a laser beam 23); and wherein the radiation position changer is composed of at least one additional shaft attached to the machining head (Fig. 1; paragraph [0031] – advantageously, the laser beam generator is mounted on a gimbal with at least two degrees of freedom).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the radiation position changer is composed of at least one additional shaft attached to the machining head as disclosed by Dufour et al. in the apparatus disclosed by Nagaoka et al. in view of Freeman et al. in order to allow the machining head more versatility when it comes to movement.
Regarding claim 6, Nagaoka et al. in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to explicitly disclose that the laser machine further comprises 30a posture change mechanism configured to change a posture of the machining head with respect to a main body of the flying body.  
Referring to the Dufour et al. reference, Dufour et al. discloses a laser machine comprising: a flying body capable of floating and moving in space (Fig. 1; paragraph [0041] – as represented on figure 1, the system 10 includes a flying device 12, depicted in this embodiment as a drone, carrying a marking means 22); a machining head mounted on the flying body and configured to radiate a laser beam (Fig. 1; paragraph [0030] – advantageously, the beam generation module comprises a laser beam generator; paragraph [0049] – the laser device is intended to generate a laser beam 23); and a posture change mechanism configured to change a posture of the machining head with respect to a main body of the flying body (Fig. 1; paragraph [0031] – advantageously, the laser beam generator is mounted on a gimbal with at least two degrees of freedom).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had a posture change mechanism configured to change a posture of the machining head with respect to a main body of the flying body as disclosed by Dufour et al. in the apparatus disclosed by Nagaoka et al. in view of Freeman et al. in order to allow the machining head more versatility when it comes to movement.
Regarding claim 9, Nagaoka et al. in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to explicitly disclose wherein the laser oscillator is mounted on or in the flying body.  
Referring to the Dufour et al. reference, Dufour et al. discloses a laser machine comprising: a flying body capable of floating and moving in space (Fig. 1; paragraph [0041] – as represented on figure 1, the system 10 includes a flying device 12, depicted in this embodiment as a drone, carrying a marking means 22); a machining head mounted on the flying body and configured to radiate a laser beam (Fig. 1; paragraph [0030] – advantageously, the beam generation module comprises a laser beam generator; paragraph [0049] – the laser device is intended to generate a laser beam 23); and wherein the laser oscillator is mounted on or in the flying body (Fig. 1; paragraph [0030] – advantageously, the beam generation module comprises a laser beam generator; paragraph [0031] – advantageously, the laser beam generator is mounted on a gimbal with at least two degrees of freedom; paragraph [0049] – the laser device is intended to generate a laser beam 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the laser oscillator be mounted on or in the flying body as disclosed by Dufour et al. in the apparatus disclosed by Nagaoka et al. in view of Freeman et al. in order to allow the apparatus a bigger range of freedom since it won’t need to be tethered to the laser oscillator positioned remotely from the flying body.
Regarding claim 10, Nagaoka et al. in view of Freeman et al. in view of Dufour et al. discloses all of the limitations as previously discussed with respect to claims 1 and 9 including that 5wherein a power source configured to supply power to the laser oscillator is mounted on or in the flying body (Dufour et al.: Fig. 1; paragraph [0030] – advantageously, the beam generation module comprises a laser beam generator; paragraph [0031] – advantageously, the laser beam generator is mounted on a gimbal with at least two degrees of freedom; paragraph [0049] – the laser device is intended to generate a laser beam 23).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (JP 2014-126299 A) in view of Dufour et al. (EP 3 093 616 A1) in view of Freeman et al. (U.S. Patent Application Publication 2018/0088581).
Regarding claim 11, Nagaoka et al. discloses a laser machine (Figs. 1A and 1B) comprising: a flying body configured to float and move in a space (Figs. 1A and 1B; paragraph [0035] – the unmanned repeater used in the laser irradiation system 10A according to the present embodiment is an unmanned flying body (unmanned aerial vehicle, UAV) – these unmanned repeaters are flight-controlled by communicating with the irradiator 11 and relay the laser beam emitted from the irradiator 11 to the target 40); 5a machining head mounted on the flying body and configured to radiate a laser beam (Figs. 1A, 1B, 3(a), 3(b), and 5(a); paragraph [0037] – as shown in Fig. 1B, the irradiation repeater 21 is an unmanned repeater that directly irradiates the target 40 with the laser beam, and as shown in Fig. 3(a) – as it has the body part 210, the control actuator section (steering part) 220, the communication part 230, and the laser head 240, and is further shown in Fig. 5(a) – in addition to those components, it has a propulsion section 211, a camera unit 212, a control part 213, and a high precision sensor part 214 in the body part 210; paragraph [0050] – as shown in Fig. 3(b), the laser head 240 provided by the irradiation repeater 21 is connected to the optical fiber 30 via a side optical fiber connector 243, and has a laser beam emitting portion 244 below); a position/posture detector configured to detect a position and a posture of the machining head with respect to a machining object (Figs. 1A, 1B, 3(a), 3(b), and 5(a); paragraph [0037] – as shown in Fig. 1B, the irradiation repeater 21 is an unmanned repeater that directly irradiates the target 40 with the laser beam, and as shown in Fig. 3(a) – as it has the body part 210, the control actuator section (steering part) 220, the communication part 230, and the laser head 240, and is further shown in Fig. 5(a) – in addition to those components, it has a propulsion section 211, a camera unit 212, a control part 213, and a high precision sensor part 214 in the body part 210; paragraph [0043] – the camera unit 212 is attached below the main body unit 210 and captures a ground image from between the steering units 220 under the control of the control unit 213 – the captured image is transmitted to the irradiator 11 via the communication unit 230 and display on the display unit 106 of the irradiator 11 (see the display unit 106 in Figs. 1A and 1B) – further, the image captured by the camera unit 212 can also be used for flight control by the control unit 213 – the camera unit 212 may be configured to capture a visible image, may be configured to capture an infrared image, or may be configured to capture both images; paragraph [0047] – in addition, the irradiation repeater 21 can use image information captured by the camera unit 212 in addition to the measurement value from the high-precision sensor unit 214 when performing relatively high-precision operation control – thereby, while being able to grasp, ascertain the flight position, etc. with respect to the target 40 with high precision, the relative position between other unmanned repeaters (fiber holding, maintenance repeater 22) can be confirmed with high precision – in other words, in the irradiation repeater 21, the camera unit 212 can be used as a position checker together with the high-precision sensor unit 214); 10radiation position changer configured to change a radiation position of a laser beam radiated a laser beam radiated from the machining head on a basis of the position and the posture of from the machining head on a basis of the position and the posture of the machining head detected by the position/posture detector (paragraph [0067] – in response to the aiming command, the control unit 213 of the irradiation repeater 21 controls the attitude of the own device based on information acquired from the high-precision sensor unit 214 and the camera unit 212 (position checker) – note that an operator may directly input a control command to the irradiation relay device 21 from the input unit 105 of the irradiation device 11 – in this state, the irradiation repeater 21 finely adjusts the position and posture so that the target laser 40 is irradiated with the guide laser GL while irradiating the guide laser GL toward the ground); and 15a laser oscillator configured to supply the laser beam to the machining head (Figs. 1A and 1B; paragraph [0024] – as shown in Figs. 1A and 1B, a laser irradiation system 10A according to Embodiment 1 of the present invention includes an irradiation machine 11 (laser oscillator) mounted on a vehicle 12, and an irradiation relay machine 21 that is an unmanned relay machine – and a fiber holding repeater 22 and an optical fiber 30 connected between the irradiator 11 and the unmanned repeater).  However, Nagaoka et al. fails to explicitly disclose the radiation position changer including a posture change mechanism configured to change the posture of the machining head with respect to a main body of the flying body, and a laser scanner configured to change a radiation direction of the laser beam from the machining head.
Referring to the Dufour et al. reference, Dufour et al. discloses a laser machine comprising: a flying body capable of floating and moving in space (Fig. 1; paragraph [0041] – as represented on figure 1, the system 10 includes a flying device 12, depicted in this embodiment as a drone, carrying a marking means 22); a machining head mounted on the flying body and configured to radiate a laser beam (Fig. 1; paragraph [0030] – advantageously, the beam generation module comprises a laser beam generator; paragraph [0049] – the laser device is intended to generate a laser beam 23); and a radiation position changer including a posture change mechanism configured to change the posture of the machining head with respect to a main body of the flying body (Fig. 1; paragraph [0031] – advantageously, the laser beam generator is mounted on a gimbal with at least two degrees of freedom).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had a posture change mechanism configured to change a posture of the machining head with respect to a main body of the flying body as disclosed by Dufour et al. in the apparatus disclosed by Nagaoka et al. in order to allow the machining head more versatility when it comes to movement.  However, Nagaoka et al. in view of Dufour et al. fails to explicitly disclose a laser scanner configured to change a radiation direction of the laser beam from the machining head.
Referring to the Freeman et al. reference, Freeman et al. discloses a flying body comprising: a laser beam; and changing a radiation position of a laser beam, in order to maintain irradiation of the laser beam on a targeted position or contour of the machining object even when at least one of the position and the posture of the flying body varies (paragraph [0032] – the designator unit 110 is configured to, by the way of control from the central controller 102, emit a laser onto a surface of an object of interest and thereby illuminate that surface (e.g., a target of interest) continuously irrespective of the position or orientation of the UAV 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had changed a radiation position of a laser beam, in order to maintain irradiation of the laser beam on a targeted position or contour of the machining object even when at least one of the position and the posture of the flying body varies as disclosed by Freeman et al. in the device disclosed by Nagaoka et al. in view of Dufour et al. in order to allow the laser beam to remain focused on the object.  While the laser beam of the Freeman et al. reference is being used for a different idea, Freeman et al. still discloses the idea of maintaining the laser beam on the targeted position/object even when at least one of the position and the posture of the flying body varies, which can be applied to the laser beam disclosed in the Nagaoka et al. reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
October 6, 2022